This is an original action wherein relator asks this court to mandate respondent to appoint attorneys to prosecute an appeal for relator from a judgment in a coram nobis proceeding.
Under State ex rel. Cutsinger v. Spencer, Judge (1941),219 Ind. 148, 41 N.E.2d 601; State ex rel. Sawa v. CriminalCourt of Lake County (1941), 220 Ind. 4, 50 N.E.2d 971;State ex rel. Barnes v. Howard (1946), ante, p. 107,65 N.E.2d 55, relator is not entitled to have counsel appointed by this court to prosecute such appeal. The legislature has provided a public defender to represent relator and for him to appeal in proper cases from coram nobis judgments. Acts of 1945, ch. 38.
Relator therefore is not entitled to the relief asked and said petition should be and is hereby denied. *Page 240